156 F.3d 988
74 Empl. Prac. Dec. P 45,517
Ha Jenny NGO, Plaintiff-Appellee,v.RENO HILTON RESORT CORPORATION, d/b/a Reno Hilton;  HiltonHotels Corporation, Defendants-Appellants.Ha Jenny NGO, Plaintiff-Appellant,v.RENO HILTON RESORT CORPORATION, d/b/a Reno Hilton;  HiltonHotels Corporation, Defendants-Appellees.Ha Jenny NGO, Plaintiff-Appellee,v.RENO HILTON RESORT CORPORATION, d/b/a Reno Hilton;  HiltonHotels Corporation, Defendants-Appellants.
Nos. 95-16909, 95-16911 and 96-15553.
United States Court of Appeals,Ninth Circuit.
Sept. 23, 1998.

Scott M. Mahoney, Hilton Gaming Corporation, Las Vegas, Nevada, for defendant-appellant, cross-appellee.
Timothy Sears, Washington, DC, for plaintiff-appellee, cross-appellant.
Appeal from the United States District Court for the District of Nevada;  Howard D. McKibben, District Judge, Presiding.  D.C. No. CV-94-00368-HDM.
Before:  BROWNING, SKOPIL, and BRUNETTI, Circuit Judges.


1
The opinion issued on April 9, 1998 [140 F.3d 1299] is hereby amended as follows:

Slip op. at 3289 [140 F.3d at 1304]:

2
1.  Replace the opening sentence of the first full paragraph with the following sentence:


3
"In adopting this standard, we join five other circuits that also require plaintiffs seeking punitive damages under Title VII to make a showing beyond the level of intentional discrimination required for compensatory damages."


4
2. Insert "Kolstad v. American Dental Ass'n, 139 F.3d 958, 961-62 (D.C.Cir.1998) (en banc) (concluding that "the evidence of the defendant's culpability must exceed what is needed to show intentional discrimination" to support a punitive damage award under title VII)" between "See " and the cite to McKinnon.

Slip op. at 3289 n.9 [140 F.3d at 1304]:

5
Delete the "D.C.," in the first sentence and the entire second sentence.


6
With these changes, the panel has voted to deny the petition for rehearing and to reject the suggestion for rehearing en banc.


7
The full court has been advised of the suggestion for an en banc rehearing, and no judge of the court has requested a vote on the suggestion for rehearing en banc.  Fed. R.App. P. 35(b).


8
The petition for rehearing is denied and the suggestion for rehearing en banc is rejected.